                                           Case 3:20-cv-07869-RS Document 41 Filed 12/23/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ALINE ANUNCIATO, et al.,
                                  10                                                         Case No. 20-cv-07869-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                          ORDER DENYING MOTION TO
                                  12                                                         TRANSFER
Northern District of California
 United States District Court




                                         DONALD J. TRUMP, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15                                           I. INTRODUCTION

                                  16          Plaintiffs challenge Presidential Proclamations 10014 and 10052, which have suspended

                                  17   essentially all immigration into the United States since April 23, 2020. Government Defendants

                                  18   seek to transfer this case to the District of Columbia where a large consolidated case, captioned

                                  19   Gomez v. Trump, No. 20-cv-01419 (APM), is also considering the lawfulness of those

                                  20   Proclamations. They argue that transfer, or alternatively a stay, is warranted pursuant to the first-

                                  21   to-file-rule or under 28 U.S.C. § 1404(a). Pursuant to Civil Local Rule 7-1(b), this matter is

                                  22   suitable for disposition without oral argument and the hearing scheduled for January 14, 2021 is

                                  23   vacated. For the reasons set forth below, the motion is denied.

                                  24                                           II. BACKGROUND

                                  25          Presential Proclamation 10014, entitled Proclamation Suspending Entry of Immigrants

                                  26   Who Present Risk to the U.S. Labor Market During the Economic Recovery Following the

                                  27   COVID-19 Outbreak, was issued on April 22, 2020 for an initial period of sixty days. It halted

                                  28   essentially all permanent immigration to the United States, excepting those whose entry would be
                                           Case 3:20-cv-07869-RS Document 41 Filed 12/23/20 Page 2 of 6




                                   1   in the national interest. On June 22, 2020, Presidential Proclamation 10052, Proclamation

                                   2   Suspending Entry of Aliens Who Present a Risk to the U.S. Labor Market Following the

                                   3   Coronavirus Outbreak, extended the effects of the earlier Proclamation to both immigrants and

                                   4   nonimmigrants through December 31, 2020.

                                   5           The Plaintiffs in this case are over two hundred individuals, the processing of whose visas

                                   6   have been halted by the Presidential Proclamations. Specifically, Plaintiffs are pursuing visas in

                                   7   the Family Preference, Immediate Relative, Employment Sponsored, and Diversity (for fiscal

                                   8   years 2020 and 2021) categories. They assert two legal theories to support their challenge: (1)

                                   9   issuance of the Proclamations was ultra vires conduct in excess of the authority of the executive

                                  10   branch under sections 212(f) and 215(a) of the INA, codified at 8 U.S.C. §§ 1182(f), 1185(a); and

                                  11   (2) the agency action implementing the Proclamations was “arbitrary, capricious, an abuse of

                                  12   discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A), and “in excess of
Northern District of California
 United States District Court




                                  13   statutory jurisdiction, authority, or limitations, or short of statutory right” and “without observance

                                  14   of procedure required by law,” 5 U.S.C. § 706(2)(C) – (D), in violation of the Administrative

                                  15   Procedure Act (“APA”).

                                  16           The Gomez action encompasses 1,067 plaintiffs pursuing family-based; diversity (for fiscal

                                  17   year 2020); employment-based; and nonimmigrant work, exchange, and intracompany transfer

                                  18   visas. In that case, the plaintiff groups, originally in five separate cases, argue variously that (1)

                                  19   the Proclamations are ultra vires and violate the separation of powers between the legislative and

                                  20   executive branches; (2) the statutory authority for the Proclamation, 8 U.S.C. § 1182(f), violates

                                  21   the nondelegation doctrine; (3) the agency’s implementation violates the APA; and (4) the

                                  22   Proclamations violate the Take Care Clause, the Due Process Clause, and the Equal Protection

                                  23   Clause of the Constitution.

                                  24                                         III. LEGAL STANDARD

                                  25           A. First-to-File

                                  26           The first-to-file rule empowers district courts to transfer, stay, or dismiss a case when it

                                  27   concerns substantially similar parties and issues as does as an action previously filed in another

                                  28                                                                        ORDER DENYING MOTION TO TRANSFER
                                                                                                                   CASE NO. 20-cv-07869-RS
                                                                                           2
                                           Case 3:20-cv-07869-RS Document 41 Filed 12/23/20 Page 3 of 6




                                   1   district. Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1239 (9th Cir. 2015).

                                   2   In determining whether to apply the rule, courts concentrate on three factors: chronology of the

                                   3   lawsuits, similarity of the parties, and similarity of the issues. Id. at 1240. The parties and the

                                   4   issues need not be identical for the rule to apply. Id.

                                   5          “The most basic aspect of the first to file rule is that it is discretionary.” Alltrade, Inc. v.

                                   6   Uniweld Prods., Inc., 946 F.2d 622, 628 (9th Cir. 1991). Accordingly, the Ninth Circuit has

                                   7   afforded district courts “an ample degree of discretion” in determining whether application of the

                                   8   rule results in “conservation of judicial resources and comprehensive disposition of litigation.”

                                   9   Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 95 (9th Cir. 1982).

                                  10          Though it “should not be disregarded lightly,” it “is not a rigid or inflexible rule to be

                                  11   mechanically applied.” Id. There are several recognized, equitable exceptions: bad faith,

                                  12   anticipatory suit, and forum shopping. Alltrade, 946 F.2d at 628. Consequently, courts may
Northern District of California
 United States District Court




                                  13   decline to apply the rule even when all three requirements are met. Landscape Specialists, Inc. v.

                                  14   Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 2020 WL 968693, at *3 (N.D. Cal. Jan. 8, 2020).

                                  15          B. 28 U.S.C. § 1404(a)

                                  16           “For the convenience of parties and witnesses, in the interest of justice, a district court

                                  17   may transfer any civil action to any other district or division where it might have been brought or

                                  18   to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). A motion to

                                  19   transfer venue requires courts to balance, among other factors: (1) the plaintiff’s choice of forum,

                                  20   (2) the convenience of the parties and witnesses, and (3) the location of the evidence. Jones v.

                                  21   GNC Franchising, Inc., 211 F.3d 495, 498 – 99 (9th Cir. 2000). None of the factors are

                                  22   dispositive. Ctr. for Biological Diversity v. Kempthorne, 2008 WL 4543043, at *2 (N.D. Cal. Oct.

                                  23   10, 2008) (citing Stewart Org. Inc. v Ricoh Corp., 487 U.S. 22, 29 (1988)). “Section 1404(a) is

                                  24   intended to place discretion in the district court to adjudicate motions for transfer according to an

                                  25   individualized, case-by-case consideration of convenience and fairness.” Stewart, 487 U.S. at 29.

                                  26                                             IV. DISCUSSION

                                  27      A. First-to-File

                                  28                                                                         ORDER DENYING MOTION TO TRANSFER
                                                                                                                    CASE NO. 20-cv-07869-RS
                                                                                           3
                                           Case 3:20-cv-07869-RS Document 41 Filed 12/23/20 Page 4 of 6




                                   1          Equitable concerns mandate that the first-to-file rule not be applied in this case despite the

                                   2   fact that Gomez was earlier filed. Even assuming the parties and issues share substantial similarity,

                                   3   the government offers no compelling reasons to transfer this case. Instead, the decision to bring

                                   4   motions to transfer this case and Young v. Trump, No. 20-cv-07183 (EMC) (“Young”), but not in

                                   5   National Association of Manufacturers et al v. United States Department of Homeland Security et

                                   6   al, No. 20-cv-04887 (JSW) (“NAM”), only after the decision in Gomez was in part favorable to the

                                   7   government smacks of forum shopping in its most obvious form. Nonetheless, Defendants insist

                                   8   that this transfer would maximize economy, consistency, and comity, the policy goals buoying the

                                   9   first-to-file rule. See Kohn, 787 F.3d at 1240. They emphasize the potential for duplicative

                                  10   litigation and inconsistent judgments should the case remain in this district. They ignore, however,

                                  11   the fact, as noted above, that not one but two other cases challenging the same Presidential

                                  12   Proclamations are currently underway in this very district – Young and NAM.
Northern District of California
 United States District Court




                                  13          The earlier-filed cases in this district have already considered similar legal challenges

                                  14   brought by similar groups of plaintiffs pursuing many of the same categories of visas.1

                                  15   Significantly, as the court in NAM noted, application of the controlling law developed in the Ninth

                                  16   and D.C. Circuits may mandate different outcomes on the question of the President’s authority

                                  17   under 8 U.S.C. § 1182(f). Therefore, any concerns about inconsistent judgments are misplaced –

                                  18   our system encourages the independent development of law in each circuit and, consequently,

                                  19   percolation of those results up to the Supreme Court for ultimate decision if necessary. This

                                  20

                                  21   1
                                         The government’s concern about the potential for duplicative litigation should be additionally
                                  22   quelled by the determination of Judge White, the presiding judge in NAM, that even NAM and
                                       Young were not related enough to warrant reassignment of Young to him. See 20-cv-04887, Dkt.
                                  23   No. 102. Civil Local Rule 3-12 allows courts in this district to relate and reassign cases which
                                       “concern substantially the same parties, property, transaction or event” where “[i]t appears likely
                                  24   that there will be an unduly burdensome duplication of labor and expensive or conflicting results if
                                       the cases are conducted before different judges.” Unlike in the District of Columbia where five
                                  25   separate actions were consolidated under Judge Mehta in Gomez, Judge White declined the
                                       invitation. In so doing, he signaled the propriety of case-by-case consideration of the lawfulness of
                                  26   the Proclamations as applied to various groups of visa applicants.

                                  27

                                  28                                                                      ORDER DENYING MOTION TO TRANSFER
                                                                                                                 CASE NO. 20-cv-07869-RS
                                                                                         4
                                            Case 3:20-cv-07869-RS Document 41 Filed 12/23/20 Page 5 of 6




                                   1   district is equipped to grapple with the questions presented and has already done so twice. None of

                                   2   the goals of economy, consistency, or comity would be served by a mechanical application of the

                                   3   first-to-file rule.

                                   4       B. 28 U.S.C. § 1404(a)

                                   5           Though the District of Columbia is likely a proper venue in which this suit could have

                                   6   originally been brought, it will not now be transferred there. Defendants do not dispute that this

                                   7   district is also a proper venue. Under 28 U.S.C. § 1391(e)(1), when the defendant is an officer or

                                   8   employee of the United States, venue is proper in any judicial district in which “a plaintiff resides

                                   9   if no real property is involved in the action.” Instead, Defendants again make the argument that the

                                  10   similarity of issues counsels in favor of transfer. Additionally, they assert that this venue is

                                  11   inconvenient for the parties and that all the decision making central to this case took place in the

                                  12   District of Columbia.
Northern District of California
 United States District Court




                                  13           “The defendant must make a strong showing of inconvenience to warrant upsetting the

                                  14   plaintiff’s choice of forum.” Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843

                                  15   (9th Cir. 1986). Defendants ask us to disturb Plaintiffs’ choice of forum on the grounds that only

                                  16   four of the over two hundred Plaintiffs reside here and that none of the Defendants live or

                                  17   discharge their duties here.2 They encourage “Plaintiffs’ selection [of forum] in this case should be

                                  18   scrutinized,” insinuating a sinister motive on the Plaintiffs’ part to select a forum in which so few

                                  19   individual Plaintiffs reside. See Motion at 13. As Plaintiffs argue, this point should be given no

                                  20   weight. These two-hundred odd Plaintiffs, spread out as they are around the country and the

                                  21   world, chose to participate in this action in this district.

                                  22           Furthermore, Defendants’ reliance on the proposition that Plaintiffs’ choice should be

                                  23   given less weight because the challenged decision making occurred in the District of Columbia is

                                  24   similarly misplaced. While it may be true that less deference is appropriate where the conduct out

                                  25
                                       2
                                  26     Defendants also endeavor to argue that Plaintiffs would not be inconvenienced by a transfer to
                                       the District of Columbia in part because counsel in this case also represent plaintiffs in actions
                                  27   consolidated with Gomez. This fact is of marginal relevance if any.

                                  28                                                                        ORDER DENYING MOTION TO TRANSFER
                                                                                                                   CASE NO. 20-cv-07869-RS
                                                                                            5
                                           Case 3:20-cv-07869-RS Document 41 Filed 12/23/20 Page 6 of 6




                                   1   of which the case arises occurred in a different forum, for APA cases where the decision making

                                   2   process occurred, Defendants have not demonstrated what great inconvenience will follow

                                   3   adjudication of this matter in this district. See Park v. Dole Fresh Vegetables, Inc., 964 F.Supp.2d

                                   4   1088, 1094 (N.D. Cal. 2013); Gulf Restoration Network v. Jewell, 87 F.Supp.3d 303, 313 (D.D.C.

                                   5   2015). Any administrative record in this case would be produced electronically in any event and

                                   6   any witnesses, depositions, or other live discovery can take place telephonically or by

                                   7   videoconference in light of the pandemic conditions. Therefore, discretion counsels against

                                   8   disturbing Plaintiffs’ selection.

                                   9                                           V. CONCLUSION

                                  10           For the reasons set forth above, the motion is denied. Though the hearing on this motion is

                                  11   no longer necessary, arguments on the Motion for Preliminary Injunction (Dkt. No. 17) and

                                  12   Motion to Certify Class (Dkt. No. 24) will be heard on January 22, 2021 at 10:00 am.
Northern District of California
 United States District Court




                                  13

                                  14   IT IS SO ORDERED.

                                  15

                                  16   Dated: December 23, 2020

                                  17                                                   ______________________________________
                                                                                       ____________________________  ____
                                                                                                                       _ ______
                                                                                       RICHARD SEEBORG
                                  18                                                   United States
                                                                                       U it d St t DiDistrict
                                                                                                        t i t JJudge
                                                                                                                 d
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                     ORDER DENYING MOTION TO TRANSFER
                                                                                                                CASE NO. 20-cv-07869-RS
                                                                                         6
